ALDERON IRON ORE CORP. (the “Corporation”) Annual General Meeting of Shareholders June 20, 2012 REPORT OF VOTING RESULTS Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations Common Shares represented at the Meeting: Total issued and outstanding Common Shares as at record date: Percentage of issued and outstanding Common Shares represented: 66.44% General Business 1. KPMG LLP, were appointed as auditors of the Corporation until the close of the next annual general meeting of shareholders and the directors were authorized to determine their remuneration. 2. The following nominees were elected as directors to serve until the close of the next annual general meeting or until their successors are duly elected or appointed: · Mark J. Morabito · Tayfun Eldem · Christopher Noel Dunn · John A. Baker · Brian F. Dalton · David J. Porter · Matthew Simpson · John Vettese · Danny Williams · Lenard F. Boggio · Zheng Liangjun · Tian Zejun 3. The Corporation’s Amended Stock Option Plan was approved, confirmed and ratified. No other business was voted upon at the Meeting. Dated:June 21, 2013
